Citation Nr: 1746067	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Melinda Christensen, Spouse


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2003 to February 2005 and from September 2008 to January 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran testified at a hearing before the undersigned in February 2016.


FINDING OF FACT
The Veteran's chronic low back pain is as likely as not etiologically related to his active duty service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, a low back disorder manifested by chronic low back pain was incurred in-service. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran seeks entitlement to service connection for a low back disorder.  He is currently diagnosed with persistent lumbago.  He was injured while in Afghanistan and sought service connection prior to leaving active service.  The Veteran's service treatment records reflect a history of complaints of lower back pain.  He has been seen for back pain at both VA and private facilities. 

The service treatment records show back pain in July 2009, secondary to a blast injury.  The note from Forward Operating Base Fenty forward surgical team was that the appellant showed abnormal lumbosacral motion, and that his "middle back exhibited tenderness on palpitation."  The Veteran's medical records demonstrated intermittent problems since with muscle pains/spasms reported in July 2010.

In an October 2010 service treatment record note from Fort Carson, the Veteran again complained of back pain and the physician noted that the claimant "does have chronic low back discomfort".  This treating physician provided a diagnosis of lumbago, with recurrent low back pain with left leg cramps. Recurrent back pain is also noted on the Veteran's report of medical history in 2011.  He described it as pain in lower half of his back while deployed.  In June 2011 he was diagnosed with lumbago.

The Veteran was provided a VA examination for his traumatic brain injury in August 2011.  This examination noted "normal spine posture with normal head position and symmetrical appearance without evidence of any abnormal spinal curvatures or ankylosis.  Cervical lumbar spine range of motion was restricted in each plane of movement without any pain noted on any of these ranges of motion.  There was no objective evidence of painful lumbar spine range of motion.  Additional range of motion limitations after three repetitions or range of motion was not evident.

The examination continued to outline the Veteran's complaints of pain with "gradual insidious onset of low back pain in 2009 during his tour in Afghanistan.  The Veteran described having low back pain of a 0/10 to a 6/10 in severity, occurring two times per month and lasting several hours. The pain was described to cause soreness, tightness, dullness, tiredness, and stiffness. The examiner further noted that the Veteran had only been seen by a provider once in regard to his back pain, at which time he was noted to have decreased lumbar lordosis with slight paraspinous muscle spasm and was provided the diagnosis of lumbago.  

The record also contains lay statements during his February 2016 hearing from both Veteran and his wife regarding continuing back pain with decreased range of motion on repetitive use. 

Based on the above, the Board finds that the evidence is in at least relative equipoise as to whether the Veteran's low back problems had their onset in service.  The Veteran complained of low back pain while in service, and he has consistently complained of low back pain since service.  There is objective evidence of limitation of movement during the 2009 examination of the spine, and a diagnosis of lumbago while in service and since.  Given the foregoing the Board will resolve reasonable doubt in the Veteran's favor, and grant entitlement to service connection for chronic low back pain.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for chronic low back pain is granted 




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


